  Case 14-21565         Doc 62     Filed 04/04/19 Entered 04/04/19 08:33:40              Desc Main
                                      Document Page 1 of 5


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-21565
         Evette M Fortenberry

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/09/2014.

         2) The plan was confirmed on 09/04/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/19/2015, 01/14/2016, 07/26/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/25/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,039.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-21565        Doc 62       Filed 04/04/19 Entered 04/04/19 08:33:40                      Desc Main
                                      Document Page 2 of 5



Receipts:

       Total paid by or on behalf of the debtor                $9,013.27
       Less amount refunded to debtor                            $210.27

NET RECEIPTS:                                                                                      $8,803.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $386.60
    Other                                                                   $382.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,768.60

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
A-1 PREMIUM BUDGET               Unsecured            NA         740.00           740.00          15.45       0.00
Academic innovations             Unsecured          96.00           NA               NA            0.00       0.00
ADT SECURITY                     Unsecured         997.00           NA               NA            0.00       0.00
Advocate Medical Group           Unsecured         137.00           NA               NA            0.00       0.00
Allied Coll                      Unsecured           0.00           NA               NA            0.00       0.00
Allied Collectin Services Inc    Unsecured         491.00           NA               NA            0.00       0.00
Allied Collection Se             Unsecured           0.00           NA               NA            0.00       0.00
Allied Interstate                Unsecured         490.00           NA               NA            0.00       0.00
ALTAIR OH XIII LLC               Unsecured           0.00        808.95           808.95          16.89       0.00
APPLIED BANK                     Unsecured           0.00           NA               NA            0.00       0.00
Argosy University                Unsecured           1.00           NA               NA            0.00       0.00
Arnoldharris                     Unsecured         214.00           NA               NA            0.00       0.00
Bank of Amercia                  Unsecured           1.00           NA               NA            0.00       0.00
Blue Island Hospital             Unsecured           1.00           NA               NA            0.00       0.00
BMO HARRIS BANK                  Unsecured      1,551.00       2,001.38         2,001.38          41.79       0.00
Brazoshigh                       Unsecured           0.00           NA               NA            0.00       0.00
Capital Accounts                 Unsecured         202.00           NA               NA            0.00       0.00
Cash In A Wink                   Unsecured         500.00           NA               NA            0.00       0.00
Cashcall Inc                     Unsecured         536.00           NA               NA            0.00       0.00
CASHCALL INC                     Unsecured      2,600.00           0.00             0.00           0.00       0.00
CHASE                            Unsecured           1.00           NA               NA            0.00       0.00
Chasmccarthy                     Unsecured      2,544.00            NA               NA            0.00       0.00
Chicago southland chamber        Unsecured         280.00           NA               NA            0.00       0.00
Chicago Tribute                  Unsecured          14.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         500.00        100.00           100.00           2.09       0.00
CITY OF HARVEY WATER DEPT        Unsecured         100.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      3,000.00            NA               NA            0.00       0.00
Cook County Dept. of Revenue     Unsecured         157.00           NA               NA            0.00       0.00
Crescent Bank & Trust            Unsecured     11,943.00     12,129.03        12,129.03         253.26        0.00
CREST FINANCIAL                  Secured           500.00        901.00           500.00        500.00      29.18
CREST FINANCIAL                  Unsecured      1,500.00       1,378.00         1,779.00          37.15       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-21565         Doc 62        Filed 04/04/19 Entered 04/04/19 08:33:40                  Desc Main
                                        Document Page 3 of 5



Scheduled Creditors:
Creditor                                         Claim         Claim         Claim       Principal      Int.
Name                                  Class    Scheduled      Asserted      Allowed        Paid         Paid
CRICKET                            Unsecured         121.00           NA           NA            0.00       0.00
DEPENDON COLLECTION SERVICE        Unsecured         437.00           NA           NA            0.00       0.00
DIVERSIFIED ADJUSTMENT SERVICE     Unsecured      1,199.00            NA           NA            0.00       0.00
Ea                                 Unsecured      1,220.00            NA           NA            0.00       0.00
EOS CCA                            Unsecured         490.00           NA           NA            0.00       0.00
EXETER FINANCE CORP                Unsecured           0.00           NA           NA            0.00       0.00
Fed Ex                             Unsecured           1.00           NA           NA            0.00       0.00
Fingerhut                          Unsecured          19.00           NA           NA            0.00       0.00
GECRB/WALMART                      Unsecured           0.00           NA           NA            0.00       0.00
Hanover Premium Finance            Unsecured          59.00           NA           NA            0.00       0.00
Hydra Financial Limited Fund III   Unsecured         300.00           NA           NA            0.00       0.00
ICS                                Unsecured         878.00           NA           NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY     Unsecured           1.00           NA           NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO         Unsecured            NA         282.15       282.15           5.89       0.00
INGALLS MEMORIAL HOSPITAL          Unsecured         250.00           NA           NA            0.00       0.00
INTERNAL REVENUE SERVICE           Unsecured           1.00           NA           NA            0.00       0.00
LEDFORD & WU                       Unsecured         800.00           NA           NA            0.00       0.00
LHR INC                            Unsecured          71.00           NA           NA            0.00       0.00
Liberty Group LLC                  Unsecured           1.00           NA           NA            0.00       0.00
LINEBARGER GOGGAN BLAIR & SAM      Unsecured         164.00           NA           NA            0.00       0.00
MCSI INC                           Unsecured         250.00           NA           NA            0.00       0.00
MCSI INC                           Unsecured         250.00           NA           NA            0.00       0.00
MCSI INC                           Unsecured         200.00           NA           NA            0.00       0.00
MCSI INC                           Unsecured         200.00           NA           NA            0.00       0.00
MCSI INC                           Unsecured           0.00           NA           NA            0.00       0.00
MEDICAL BUSINESS BUREAU            Unsecured         180.00           NA           NA            0.00       0.00
MEDICAL RECOVERY ASSOCIATES        Unsecured         250.00           NA           NA            0.00       0.00
METROSOUTH MEDICAL CTR             Unsecured      2,272.00            NA           NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT IN       Unsecured         600.00           NA           NA            0.00       0.00
MIDLAND FUNDING LLC                Unsecured           0.00        419.31       419.31           8.76       0.00
MIDLAND FUNDING LLC                Unsecured         600.00        600.32       600.32          12.53       0.00
MONTEREY FINANCIAL SVC             Unsecured           0.00           NA           NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER      Unsecured         100.00           NA           NA            0.00       0.00
NATIONWIDE CREDIT INC              Unsecured         865.00           NA           NA            0.00       0.00
NCO FINANCIAL SYSTEMS              Unsecured      1,288.00            NA           NA            0.00       0.00
NCO FINANCIAL SYSTEMS              Unsecured         787.00           NA           NA            0.00       0.00
NICOR GAS                          Unsecured         235.00           NA           NA            0.00       0.00
NICOR GAS                          Unsecured      1,659.00       2,084.99     2,084.99          43.54       0.00
Office of the Traffic Compliance   Unsecured         250.00           NA           NA            0.00       0.00
Penn Credit                        Unsecured          42.00           NA           NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO        Unsecured         700.00        121.36       121.36           2.53       0.00
PRAXIS FINANCIAL SOLUTIONS         Unsecured      1,185.00            NA           NA            0.00       0.00
PREMIER BANK CARD                  Unsecured            NA         299.00       299.00           6.24       0.00
PROGRESSIVE INSURANCE              Unsecured           1.00           NA           NA            0.00       0.00
Public Storage                     Unsecured         128.00           NA           NA            0.00       0.00
QC FINANCIAL SVCS                  Unsecured         900.00           NA           NA            0.00       0.00
R & R Country Motors               Unsecured           1.00           NA           NA            0.00       0.00
Retrieval Masters Credit Bureau    Unsecured         105.00           NA           NA            0.00       0.00
RJM ACQUISITIONS                   Unsecured         198.00           NA           NA            0.00       0.00
RMS Recovery Management Services   Unsecured           1.00           NA           NA            0.00       0.00
Seventh Avenue                     Unsecured           6.00           NA           NA            0.00       0.00
Sister 2 Sister                    Unsecured          12.00           NA           NA            0.00       0.00
SKO BRENNEER AMERICAN              Unsecured         119.00           NA           NA            0.00       0.00
SOCIAL SECURITY ADMIN GREAT LA     Unsecured           1.00           NA           NA            0.00       0.00
ST IL TOLLWAY AUTHORITY            Unsecured      1,200.00     15,663.50     15,663.50        327.06        0.00
ST IL TOLLWAY AUTHORITY            Unsecured         283.00           NA           NA            0.00       0.00
SUNRISE CREDIT                     Unsecured          18.00           NA           NA            0.00       0.00
Sw Stdnt Srv                       Unsecured           0.00           NA           NA            0.00       0.00
TCF NATIONAL BANK                  Unsecured         500.00           NA           NA            0.00       0.00
The Billing Center                 Unsecured          19.00           NA           NA            0.00       0.00


UST Form 101-13-FR-S (09/01/2009)
 Case 14-21565       Doc 62     Filed 04/04/19 Entered 04/04/19 08:33:40                   Desc Main
                                   Document Page 4 of 5



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                             Class    Scheduled      Asserted      Allowed         Paid          Paid
Theodore bindor & Assoc       Unsecured           1.00           NA           NA             0.00        0.00
Title Max                     Unsecured         640.00           NA           NA             0.00        0.00
T-MOBILE/T-MOBILE USA INC     Unsecured            NA         125.66       125.66            2.62        0.00
TORRES CREDIT SVC             Unsecured      3,927.00            NA           NA             0.00        0.00
Transword Systems             Unsecured         401.00           NA           NA             0.00        0.00
us attorney office            Unsecured           1.00           NA           NA             0.00        0.00
US CELLULAR                   Unsecured           1.00        379.08       379.08            7.92        0.00
US DEPT OF ED NELNET          Unsecured     49,228.00    179,164.12      2,721.50       2,721.50         0.00
US DEPT OF EDUCATION NELNET   Unsecured      8,506.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured     39,831.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured     21,191.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured     15,349.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured     12,056.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured      8,815.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured      8,226.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured      6,568.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured      3,340.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured      1,740.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured      1,384.00            NA           NA             0.00        0.00
Vantage Sourcing              Unsecured         376.00           NA           NA             0.00        0.00
VERIZON WIRELESS              Unsecured           0.00           NA           NA             0.00        0.00
wajid                         Unsecured           1.00           NA           NA             0.00        0.00
Walmart                       Unsecured         415.00           NA           NA             0.00        0.00
Waste Management              Unsecured         182.00           NA           NA             0.00        0.00
WEBBANK                       Unsecured         164.00           NA           NA             0.00        0.00
WEBBANK                       Unsecured           0.00           NA           NA             0.00        0.00
WEST ASSET MANAGEMENT         Unsecured           0.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00              $0.00                  $0.00
      Mortgage Arrearage                                   $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                              $0.00              $0.00                  $0.00
      All Other Secured                                  $500.00            $500.00                 $29.18
TOTAL SECURED:                                           $500.00            $500.00                 $29.18

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00               $0.00
       Domestic Support Ongoing                            $0.00                 $0.00               $0.00
       All Other Priority                                  $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $40,255.23           $3,505.22                  $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-21565         Doc 62      Filed 04/04/19 Entered 04/04/19 08:33:40                Desc Main
                                       Document Page 5 of 5



Disbursements:

         Expenses of Administration                             $4,768.60
         Disbursements to Creditors                             $4,034.40

TOTAL DISBURSEMENTS :                                                                        $8,803.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
